        Case 2:18-cr-00579-GJP Document 231 Filed 05/14/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

       v.                                              CRIMINAL ACTION
                                                       NO. 18-00579-3
 ISIAH ULMER


                                      ORDER

      AND NOW, this 14th day of May 2020, upon consideration of I iah Ulmer

Motion for Bail Pending Sentencing (ECF No. 226) and he go ernmen      Re pon e

(ECF No. 228) and following a hearing on the record held by video conference (ECF No.

229), it is ORDERED that the Motion is DENIED.




                                              BY THE COURT:



                                               /s/ Gerald J. Pappert
                                              _______________________
                                              GERALD J. PAPPERT, J.
